DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1 and 7 of copending Application No. 17/320,799 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7 of U.S. Patent No. 11,011,777 because Claims 1 and 7 of US Patent No. 11,011,777 discloses all of the limitations of Claims 1 and 7 of the instant application. The Examiner notes that Formula 3 in Claims 1 and 7 of U.S. Patent No. 11,011,777 falls within Formula 1 of the instant application and therefore reads on the instant application.  
Claims 1 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims and 5 and 7 of copending Application No. 17/320,964 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 5 and 7 of copending Application No. 17/320,964 discloses all of the limitations of Claims 1 and 7 of the instant application. The Examiner notes that Formula 5 in Claims 5 and 7 of copending Application No. 17/320,964 falls within Formula 1 of the instant application and therefore reads on the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 103560267B, cited on the IDS dated April 25, 2022, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 1 and 7, Guan discloses a method of manufacturing a solid electrolyte for all-solid batteries ([0008]) comprising:
providing a mixture of Li2S, P2S5, and a dopant ([0013]-[0014])
grinding the mixture ([0013]-[0014]); and
heat treating the mixture to obtain a compound ([0020]-[0021]]).
Guan further discloses wherein the dopant may be lithium chloride (LiCl), lithium bromide (LiBr), lithium iodide (LiI), lithium nitride (Li3N), or a combination thereof ([0015]-[0016]), such that each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Specifically, Guan discloses wherein the solid electrolyte has high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability ([0008], [0023], [0038]).
It would have been obvious to one of ordinary skill in the art to utilize lithium chloride (LiCl) and lithium nitride (Li3N) as the dopant, as disclosed by Guan, wherein the skilled artisan would have reasonable expectation that such would successfully form a solid electrolyte having high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability, as desired by Guan. 
Modified Guan further discloses wherein the compound is represented by the following formula: LiaPbScMd, wherein in the formula, M is NxCly, 0<a<10, 0<b<5, 0<c<15, and 0<(x+y)<1 ([0009]-[0012]).
Thus, the Examiner notes that the ranges a, b, and c of modified Guan encompass the instantly claimed ranges of 6<a<7 and 3<b<6 in Formula 1.
Furthermore, the Examiner notes wherein the range of (x+y) of modified falls within the instantly claimed range of 0<(c+d)<3 wherein 0<c<1 and 0<d<2 are satisfied therefore modified Guan reads on Formula 1, wherein 
[Formula 1]
LiaPSbNcXd
wherein in Formula 1, 6<a<7, 3<b<6, 0<c<1, and 0<d<2; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portions of the ranges disclosed by modified Guan, wherein the skilled artisan would have reasonable expectation that such would successfully form a solid electrolyte having high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability, as desired by Guan.
Modified Guan remains silent regarding the crystal structure of the compound and consequently does not explicitly disclose wherein the compound has an argyrodite-type crystal structure.
The Examiner notes that the instant specification discloses wherein the term “argyrodite-type crystal structure” refers to a crystal structure having a crystal structure or system similar to naturally existing Ag8GeS6, Li7PS6 (argyrodite) (P4, L14-16). The argyrodite crystal structure also may empirically be determined for example, by X-ray diffraction spectroscopy by observing peaks around at 2θ= 15.5±1°, 18±1°, 26±1°, 30.5±1°, and 32±1° (P4, L18-P5, L2).
Thus, because the compound of modified Guan has a structure similar to naturally existing Li7PS6 (argyrodite) and has X-ray diffraction peaks around at 2θ= 15.5±1°, 18±1°, 26±1°, 30.5±1°, and 32±1° ([0008]-[0021], see also Fig. 1 and [0074] as an example), such necessarily and inherently has an argyrodite-type crystal structure, as evidenced by (P4, L14-16 and P4, L18-P5, L2).
Regarding Claims 6, modified Guan discloses all of the limitations as set forth above. Modified Guan further discloses an all-solid battery ([0008]-[0010], [0022]) comprising:
a cathode ([0022]);
an anode ([0022]); and 
a solid electrolyte layer interposed between the cathode and the anode ([0008]-[0010], [0022], wherein the solid electrolyte layer is necessarily and inherently interposed between the cathode and the anode in order to form a functioning all-solid battery), 
wherein the solid electrolyte layer comprises the solid electrolyte set forth above ([0008]-[0010]).
Regarding Claim 13, modified Guan discloses all of the limitations as set forth above. Modified Guan further discloses wherein it is known in the art to utilize an all-solid state battery in a vehicle because such completely eliminates the potential safety hazards associated with a liquid battery, thereby aligning with the development needs of a vehicle ([0004], [0008]).
It would have been obvious to one of ordinary skill in the art to utilize the all-solid state battery of modified Guan in a vehicle, as disclosed by modified Guan, as such is a known use in the art, wherein the skilled artisan would have reasonable expectation that such would successfully completely eliminate the potential safety hazards associated with a liquid battery, thereby aligning with the development needs of a vehicle, as desired by modified Guan. 
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention of Claims 4 and 11 are directed to a method of manufacturing a solid electrolyte for all-solid batteries comprising:
providing a mixture of Li2S, P2S5, LiX, and Li3N;
grinding the mixture; and
heat treating the mixture to obtain a compound having an argyrodite-type crystal structure, wherein each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I), 
wherein the compound is represented by the following Formula 4:
[Formula 4]
	Li7PS6-2cNcXc
	wherein in Formula 4, 0<c<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
The closest prior art is considered to be Guan et al. (CN 103560267B, cited on the IDS dated April 25, 2022, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 4 and 11, Guan discloses a method of manufacturing a solid electrolyte for all-solid batteries ([0008]) comprising:
providing a mixture of Li2S, P2S5, and a dopant ([0013]-[0014])
grinding the mixture ([0013]-[0014]); and
heat treating the mixture to obtain a compound ([0020]-[0021]]).
Guan further discloses wherein the dopant may be lithium chloride (LiCl), lithium bromide (LiBr), lithium iodide (LiI), lithium nitride (Li3N), or a combination thereof ([0015]-[0016]), such that each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Specifically, Guan discloses wherein the solid electrolyte has high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability ([0008], [0023], [0038]).
It would have been obvious to one of ordinary skill in the art to utilize lithium chloride (LiCl) and lithium nitride (Li3N) as the dopant, as disclosed by Guan, wherein the skilled artisan would have reasonable expectation that such would successfully form a solid electrolyte having high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability, as desired by Guan. 
Modified Guan further discloses wherein the compound is represented by the following formula: LiaPbScMd, wherein in the formula, M is NxCly, 0<a<10, 0<b<5, 0<c<15, and 0<(x+y)<1 ([0009]-[0012]).
Thus, the Examiner notes that the ranges of a, b, and (x+y) encompass the instantly claimed values in Formula 4 and therefore modified Guan reads on Formula 4, wherein 
[Formula 4]
Li7PS6-2cNcXc
wherein in Formula 4, 0<c<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Modified Guan further discloses wherein the compound is formed by controlling a molar ratio of Li2S, P2S5, LiCl, and Li3N, wherein such have respective ranges of 1 : (0.01, 1) : x : y,  wherein the values of x and y are not particularly limited so long as the sum of x and y is in the range of (0.001, 0.1) ([0051]).
The Examiner notes that the instant specification demonstrates in Example 3 wherein a compound represented by Formula 4 was formed by controlling a molar ratio of Li2S, P2S5, LiCl, and Li3N (P20, L14-P23, L9). Specifically, the instant specification discloses wherein the molar ratios of Li2S : P2S5 : LiCl : and Li3N fall have respective ranges of [37.5, 75] : 12.5 : [6.25, 25] : [6.25, 25] (P21, L4-L9, see Table 3), which mathematically equates to respective ranges of [0.5, 1] : 0.167 : [0.083, 0.33] : [0.083, 0.33].
Thus, Guan discloses wherein the molar amount of Li2S and P2S5 falls within the acceptable ranges disclosed by the instant specification.
However, the Examiner notes that the molar amount of LiCl and Li3N that satisfies the range disclosed by modified Guan falls outside of the acceptable range disclosed by the instant specification and therefore using the amount of dopant agent disclosed by modified Guan would not be sufficient to produce the compound represented by Formula 4, as evidenced by Table 3 and P20, L14-P23, L9 of the instant specification. 
Thus, it would not have been obvious to one of ordinary skill in the art to specifically choose the overlapping portions of the ranges in the formula disclosed by modified Guan, as required by the claimed invention, because such would not satisfy the molar ratios desired by modified Guan, and therefore the skilled artisan would not have been motivated to produce the compound represented by Formula 4.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the compound is represented by the following Formula 4: [Formula 4] Li7PS6-2cNcXc, wherein in Formula 4, 0<c<1; and each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I)” in combination with all of the other claim limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 8, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 9, 2022